El Juez PresideNte Sr. QuiñoNes,
emitió la opinión del tribunal.
Visto el presente recurso gubernativo interpuesto por el abogado D. Herminio Díaz Navarro contra negativa del Regis-trador de la Propiedad de Caguas á poner una nota de cadu-cidad de un pacto de retro.
Resultando: Que por escritura pública otorgada en el barrio de Gurabo abajo, jurisdicción de Juncos, ante el Notario Don José Celestino Schroder, en 22 de mayo de 1874, Da. Francisca López vendió á Don Jaime Sala, como socio agrí-cola de “Sala, Dávila y Ca.,” dos fincas'rústicas de su propie-dad, constantes la una de 40 cuerdas de extensión superficial, radicada en el barrio de Hato-Nuevo, del término municipal de Gurabo, y la otra de 13 y media cuerdas, radicada en el barrio de “Los Lirios,” del término municipal de Juncos, en precio y cantidad de 3,406 pesos 98 centavos de la moneda corriente en la fecha de la escritura, por igual suma que era en deber á la sociedad compradora “Sala, Dávila y Ca.,” por saldo de cuentas, con la condición de que habrían de serles restituidas las mencionadas 53 y media cuerdas de terreno vendidas, en cualquier época en que pudiera la otorgante Da. Francisca López devolver á sus compradores íntegra-mente los 3,406 pesos 98 centavos que habían satisfecho como valor en cuenta; cuya escritura obra inscrita en el Registro de la Propiedad de Caguas, al folio 5o. de Gurabo, finca No. 259, inscripción Ia., según lo acredita la certificación puesta al dorso de dicha escritura por el mismo registrador de la pro-piedad de aquel partido.
*387Resultando: Que posteriormente, ó sea en 6 de julio de 1907, el abogado D. Herminio Díaz Navarro’, á nombre de Mr. J. B. Cobb, como condueño que dice ser de la finca de 40 cuer-das á que se refiere la escritura de que se ha.becbo mérito en el resultando anterior, ‘ por haberla adquirido por compra, según escritura otorgada á su favor en 28 de julio de 1906, inscrita también en el mismo registro de la propiedad, pre-sentó escrito al Registrador de la Propiedad de Caguas en solicitud de que, habiendo transcurrido los 10 años que fijaba el artículo 1508 del antiguo Código Civil, como máximun del término de duración del retracto convencional, en el caso de haberse fijado plazo por las partes, y que no habiendo hecho uso de ese derecho la vendedora Dá. Francisca López ni nin-guno de sus sucesores, se pusiera la nota marginal correspon-diente de haber caducado el derecho de retraer y de quedar consumada la venta en favor del solicitante, lo que denegó el registrador por los fundamentos que expresa la nota que puso á continuación de dicho escrito y que, copiada literalmente, dice así:
“No admitida la nota de consumación de la venta de cuarenta cuer-das de terreno comprendida en el anterior documento, que se solicita por Don Herminio Díaz como abogado de Mr. J. B. Cobb, en escrito acompañado, y extendida nota preventiva por término de ciento veinte días al folio 132 del tomo 5o. de Gurabo, finca 259, al margen de la inscripción primera, por los motivos siguientes'que constituyen un defecto insubsanable: porque la venta que hizo Doña Francisca López .á favor de la sociedad Sala, Dávila y Ca., por haber sido otorgada en 22 de mayo de 1874 con pacto de retroventa indefinido, es lícito, según sentencia del Tribunal Supremo de España de 3 de diciembre de 1864, en la que se estableció la doctrina de que en el pacto de retroventa, co-mo en todos los contratos, era lícito á los contratantes poner las con-diciones posibles y honestas que creyeran oportunas, y entre ellas la de establecer el término que les conviniere, cuyo término, la ley 42, título 5°., partida 5a., dejaba á la libre voluntad de los mismos con-tratantes; y aunque una sentencia del Tribunal Supremo de España posterior á dicho contrato, de fecha 12 de’ mayo de 1875, advirtió so-lemnemente que los pactos perpetuos de retroventa eran siempre nu-los, y artículo 1508 del Código Civil Español, después, con una *388claridad insuperable estableció acerca del retracto convencional el plazo legal de cuatro años para recuperar la cosa vendida á falta de pacto expreso, y en caso de estipulación, declaró que el aludido plazo no podía exceder de diez años; es el caso, que lo mismo para considerar el pacto de retro, objeto del citado documento opuesto á las leyes que regulan la prescripción, como para declarar la nulidad del mismo plazo en lo que exceda de los diez años; es ésta una facultad que única y exclusivamente corresponde á los Tribunales de Justicia, según resolu-ción del Centro Directivo de 20 de febrero jde 1875; puesto que cual-quiera que sea la opinión del Registrador sobre los efectos de esa condi-ción resolutoria, debe reputarse válida y subsistente para su inscrip-ción en el Registro, mientras no se decida judicialmente acerca de su nulidad, sin que ésta pueda obtenerse gubernativamente, porque si bien los Registradores tienen facultades para calificar la nulidad ó validez de los actos ó contratos sujetos á registros, y por consiguiente, las con-diciones puestas en los mismos que produzcan su nulidad, no así de aquellas condiciones que, como las de que se trata, no vician ni anulan en sí el contrato que se inscribió. Además, las obligaciones ó las condi-ciones una vez inscritas en el Registro, aunque sean nulas, quedan bajo el'amparo de los Tribunales, sin que puedan anularlas ni modificarlas los Registradores de la Propiedad. En cuanto á las resoluciones que se citan en el escrito que se acompaña, de 18 de mayo de 1865, y la Real Orden de 27 de septiembre de 1867, no son aplicables porque se refieren sólo al caso en que expresamente se estipule un plazo de retro y éste baya transcurrido. — Caguas, octubre 17, 1907.”
Resultando: Que contra esta nota ha interpuesto en tiempo el abogado D. Herminio Díaz Navarro, á nombre de Mr. J. B. Cobb, el presente recurso gubernativo para que se revoque y se ordene al Registrador de la Propiedad de Caguas extienda la oportuna nota marginal de haber quedado consumada la venta de la estancia de referencia á favor del recurrente Mr. J. B. Cobb.
Considerando: Que, con arreglo al artículo 16 de la Ley Hipotecaria de esta Isla, el cumplimiento ó incumplimiento de las condiciones suspensivas y el no cumplimiento de las reso-lutorias, ó rescisorias de los actos ó contratos inscritos, se hará constar en el registro por medio de una nota marginal.
*389Considerando: Que si bien por la escritura de 22 de mayo de 1874, entre Da. Francisca López y D. Jaime Salas como socio de Salas, Dávila y Ca., de que se ha hecho mérito en el primer resultando, se estipuló que en cualquier tiempo en que la vendedora restituyera á los compradores los 3,406 pesos 98 centavos que había recibido de éstos por las 53 y media cuerdas de terreno que les había vendido, habrían de serles éstas restituidas por los dichos compradores, el término den-tro del cual podía Da. Francisca López, ó cualquiera de sus sucesores, ejercitar su derecho para retraer las fincas ven-didas, debe entenderse que quedó reducido á diez años, á tenor de lo establecido por el artículo 1508 del Código Civil de España, hecho extensivo á esta Isla por Real Decreto de 31 de julio de 1889, según el cual, el derecho de retracto conven-cional durará, á falta de plazo expreso, cuatro años, contados desde la fecha del contrato; y- que en caso de estipulación, el plazo no podrá exceder de diez años, en relación con la dispo-sición transitoria 4a. del mismo Código, preceptiva de que “las' acciones y los derechos nacidos y no ejercitados antes de regir el Código, subsistirán con la extensión y en los términos que les reconociera la legislación precedente; pero sujetándose en cuanto á 'su ejercicio, duración y procedimientos para hacerlos valer, á lo dispuesto en este Código.”
Considerando: Por tanto, que habiendo transcurrido mucho más de 10 años desde el 1°. de enero de 1890, en que comenzó á regir el Código Civil en esta isla, sin que ni por Da. Francisca López ni por ninguno de sus sucesores, se haya ejerci-tado el derecho de retraer la finca de que se trata, debe enten-derse caducado dicho derecho, y proceder el registrador, á solicitud del actual dueño de la finca, según el registro, á poner la nota marginal de consumación de la venta, á tenor de lo dispuesto por el artículo 16 de la Ley Hipotecaria y demás disposiciones concordantes del Reglamento de la misma.
Considerando: Por tanto, que en el presente caso no se trata de anular una inscripción constante en el registro de la *390propiedad, sino de declarar la caducidad de nn derecho ins-crito en el registro, por no haberlo ejercitado las partes inte-resádas dentro del término señalado por la ley para su dura-ción, y para cuyo efecto, el registrador de' la propiedad tiene perfecta competencia, con arreglo al artículo 82 de la Ley Hipotecaria, según el cual pueden los registradores cancelar cualquiera inscripción ó anotación preventiva hechas por escri-tura pública, sin necesidad de que lo ordene ningún tribunal, ni de la conformidad de las partes interesadas, entre otros casos, “cuando quede extinguido el derecho inscrito por decla-ración de la ley,” como sucede en el presente caso, en el que por declaración del artículo 1508” del Código Civil antiguo, el término para la retroventa, no podía exceder de 10 años, cuando las partes habían estipulado un plazo par'a su dura-ción.
Vistas las disposiciones legales citadas.
Se revoca la nota denegatoria del Registrador de la Pro-piedad de Caguas, y se declara que procede extender la nota marginal solicitada por el recurrente Mr. J. B. Cobb, sobre-consumación de la venta de la finca rústica de que se trata en el presente recurso; y devuélvanse los documentos presenta-dos al citado registrador de la propiedad con copia certificada de la presente resolución, para que proceda á su cumplimiento en la forma que corresponda, con arreglo á derecho.

I


Revocada.

Jueces concurrentes: Sres. Hernández, Figueras, Mac-Leary y Wolf.